 In the Matter of PACIFICGAS ANDELECTRICCOMPANYandUNITEDELECTRICAL & RADIO WORKERS OF AMERICACase No. R-274SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 15, 1938On May 19, 1937, United Electrical & Radio Workers of America,herein called the U. E. R. W., filed with the Regional Director forthe Twentieth Region (San Francisco, California) a petition alleg-ing that a question affecting commerce hadarisenconcerning therepresentation of the employees in the outside or physical forces ofPacific Gas and Electric Company, San Francisco, California, hereincalled the Company, up to and including the rank of job foremen, butexcluding executive and office employees, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On June 26, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Article III,'Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,authorized the Regional Director to conduct an investigation andprovide for an appropriate hearing.Pursuant to a notice of hearing duly issued and served by theRegional Director upon the Company, the U. E. R. W., and uponInternational Brotherhood of ElectricalWorkers, herein called theBrotherhood, and California Gas and Electric Employees Union,herein called the California Union, labor organizations named in thepetition as claiming to represent all the Company's employees, in-cluding clerical employees, a hearing was held at San Francisco,California, on July 22, 23, 26, 27, and 28, 1937, before Clifford D.O'Brien, the Trial Examiner duly designated by the Board.TheBoard, the Company, the U. E. R. W., the Brotherhood, and theCalifornia Union were represented by counsel at the hearing.During the hearing, Amalgamated Association of Street ElectricRailway and Motor Coach Employees of America, Local Division No.256, herein called the Amalgamated, filed a motion for leave to inter-310 DECISIONS AND ORDERS311vene, claiming that the Amalgamated represented certain of the em-ployees of the Company engaged in the transportation of passengers inand around the City of Sacramento, California.The parties raisedno objections and the Trial Examiner granted the motion.Pursuant to notice, a hearing was held before the Board on August17, 1937, in Washington, for the purpose of oral argument.Only theU. E. R. W. and the California Union appeared. They were repre-sented by counsel and participated in the oral argument.On October 16, 1937, the Board issued a Decision and Direction ofElections 1 and on November 20, 1937, the Board issued an Amend-ment to the Decision and Direction of Elections.2 In its Decisionthe Board stated that it appeared that the railway employees couldfunction equally well as a separate unit or as part of a larger unit.The determining factor was to be the desires of the employees in thisdisputed group.The Board therefore in its Direction of Elections,as amended, provided that an election by secret ballot should be heldwithin sixty (60) days from the date of the Direction, under thedirection and supervision of the Regional Director for the TwentiethRegion, among those engaged in the operation of the streetcar andmotorbus system in Sacramento, California, including platform menon the streetcars, shop men in the carhouses, and motor coach drivers,excluding clerical and supervisory employees, to determine whetherthey desired to be represented by Amalgamated Association of StreetElectric Railway and Motor Coach Employees of America, LocalDivision No. 256, by United Electrical and Radio Workers of Amer-ica, or by California Gas and Electric Employees Union for thepurposes of collective bargaining, or by none of them.The Board stated that if a majority of the employees in this rail-way group elected to be represented by the Amalgamated, then therailway group would constitute a single, separate unit, but that if amajority of the employees in the railway group elected to be repre-sented by one of the unions other than the Amalgamated, it wouldbecome part of a single unit with the outside or physical group, suchchoice by them placing the employees of the railway group in thelarger unit.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on December 15, 1937, by the RegionalDirector for the Twentieth Region.Full opportunity was affordedall parties to the investigation to participate in the conduct of thesecret ballot and to make challenges.On December 21, 1937, theRegional Director for the Twentieth Region issued and duly servedupon the parties to the proceeding her Intermediate Report on the13 N L R B 83524 N L R B 18080535-38-21 312NATIONAL LABOR RELATIONS BOARDballot.No objection to the ballot or to the Intermediate Report, inso far as it relates to the railway group of employees, has been filed byany of the parties.As to the results of the secret ballot the Regional Director reportedas follows :Number of ballots counted------------------------------------- 147Number of votes for Amalgamated Association of Street ElectricRailway and Motor Coach Employees of America, Local DivisionNo 256, A. F. of L------------------------------------------79Number of votes for United Electrical and Radio Workers ofAmerica, C. I. 0---------------------------------------------8Number of votes for California Gas and Electric Employees Union-60Number of votes for none of the above organizations------------0Number of blank ballots---------------------------------------0Number of void ballots------------------------------------------0Number of challenged ballots-----------------------------------2Uponthe entirerecordin the case,the Board makes the following :SUPPLEMENTAL FINDING OF FACTWe find that the employees engaged in the operation of the street-car and motorbus system in Sacramento,' California, including plat-form men on the streetcars, shop men in the carhouses, and motorcoach drivers, excluding clerical and supervisory employees, consti-tute a unit appropriate for the purposes of collective bargaining, andthat such unit insures to these employees of the Company the fullbenefits of the right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act.Upon the basis of the above finding of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSION OF LAWThose employees of the Pacific Gas and Electric Company engagedin the operation of the streetcar and motorbus system in Sacramento,California, including platform men on the streetcars, shop men inthe carhouses, and motor coach drivers, excluding clerical and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, DECISIONS AND ORDERS313ITISHEREBYCERTIFIEDthatAmalgamated Association of StreetElectric Railway and Motor Coach Employees of America, LocalDivision No. 256, has been designated and selected by a majority ofthose employees of the Pacific Gas and Electric Company engagedin the operation of the streetcar and motorbus system in Sacramento,California, including platform men on the streetcars, shop men inthe carhouses, and motor coach drivers, excluding clerical and super-visory employees, as their representative for the purposes of collec-tive bargaining and that, pursuant to the provisions of Section 9 (a)of the Act, Amalgamated Association of Street Electric Railway andMotor Coach Employees of America, Local Division No. 256, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to wages, rates of pay, hours of work,and other conditions of employment.